Exhibit 10.2
 
RESEARCH AND LICENSE AGREEMENT




Made in Jerusalem this 1st day of December 2011 (the “Effective Date”), by and
between:


YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM, LTD.,
of Hi Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem 91390, Israel
(“Yissum”) of the one part; and


PATHFINDER CELL THERAPY, INC., of 12 Bow Street, Cambridge, Massachusetts 02138
(the “Company"), of the second part;


WHEREAS:
The Company (formerly “BioMedical Polymers International, Ltd.”, “Life Medical
Sciences, Inc.” and then “SyntheMed, Inc.”) recently acquired Pathfinder, LLC in
a business combination pursuant to which Pathfinder, LLC became a wholly-owned
subsidiary of the Company, the former members of Pathfinder, LLC acquired
control of the Company and the Company’s name was changed from “SyntheMed, Inc.”
to “Pathfinder Cell Therapy, Inc.”;



WHEREAS:
the Company and Yissum are each bound by the terms and conditions of a license
agreement entered into between them and dated June 14, 1991, and a series of
amendments to such 1991 agreement (such original 1991 agreement together with
all of the amendments thereto: the “1991 Agreement”) as well as a letter
agreement between them dated January 24, 2010 (the “2010 Letter Agreement”);



WHEREAS:
the Company has placed the cash amount set forth on Schedule A hereto in escrow
in respect of amounts owing to Yissum under the 1991 Agreement and/or 2010
Letter Agreement, such amount to be disbursed to Yissum following execution of
this Agreement and in accordance with the terms of the governing trust agreement
dated August 31 , 2011(the “Trust Agreement”);



WHEREAS:
Yissum and the Company desire to terminate the 1991 Agreement and enter into
this Agreement pursuant to which, among other things, the Company shall assign
to Yissum all of its rights, title and interest in and to all of the patents
covered by the 1991 Agreement  and any patent application that claims priority
therefrom; as well as all divisions, continuations, continuations-in-part,
re-examinations, reissues, renewals, registrations, confirmations,
substitutions, or extensions, including European Supplementary Protection
Certificates (“SPCs”), and/or any other similar statutory protection, and any
provisional applications of any such patents or patent applications, and any and
all patents issuing from, and patentable inventions, methods, processes, and
other subject matter disclosed or claimed in, any or all of the foregoing in
accordance with the listing set out in Schedule E-1 of this Agreement (“1991
Agreement Patents”), Yissum shall simultaneously grant to the Company a license
under the 1991 Agreement Patents,  and, subject to receipt by Yissum of all of
the escrowed monies under the Trust Agreement together with the equity
consideration referred to in section 8.3 below (the “Settlement Consideration”),
the parties shall mutually release each other from any and all obligations under
the 1991 Agreement and 2010 Letter Agreement, all in accordance with the terms
and conditions of this Agreement;



 
1

--------------------------------------------------------------------------------

 


NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:


1.  
Interpretation and Definitions



1.1.  
The preamble and appendices annexed to this Agreement constitute an integral
part hereof and shall be read jointly with its terms and conditions.



1.2.  
In this Agreement, unless otherwise required or indicated by the context, the
singular shall include the plural and vice-versa, the masculine gender shall
include the female gender, the use of the word “including” shall mean “including
without limitation” and the use of the word "or" shall mean "and/or".



1.3.  
The headings of the sections in this Agreement are for the sake of convenience
only and shall not serve in the interpretation of the Agreement.



1.4.  
In this Agreement, the following capitalized terms shall have the meanings
appearing alongside them, unless provided otherwise:



1.4.1.  
“Affiliate” shall mean any person, organization or other legal entity which
controls, or is controlled by, or is under common control with, the Company.
Control, with respect to any person, organization or other legal entity, shall
mean the holding of more than fifty percent (50%) of its outstanding equity or
voting power, or possessing the right to elect or appoint a majority of its
directors.



1.4.2.  
 “Combination Product” shall mean a product which comprises (a) a Product and
(b) at least one other active pharmaceutical ingredient that is licensed or
otherwise acquired from a Third Party which if administered independently of the
Product, would have a clinical effect, and would not be considered a Product
(i.e. on a stand-alone basis).



1.4.3.  
“Development Results” shall mean the results of activities carried out by the
Company or by third parties (other than the Researcher and his team) at the
direction of the Company pursuant to the Development Plan or otherwise in
fulfillment of the Company’s obligations hereunder, including, without
limitation, any invention, patent or patent application, product, material,
method, discovery, composition, process, technique, know-how, data, information
or other result which do not form part of the Licensed Technology.  For the
avoidance of doubt, “Development Results” shall not include any governmental or
regulatory filing submitted, or approval, license, registration, or
authorization obtained, by the Company, an Affiliate or Sublicensee in respect
of the Products (“Governmental Authorization Documents”). 

 
 
2

--------------------------------------------------------------------------------

 
 
1.4.4.  
"Field" shall mean: (a) for the Licensed Patents listed in Appendix B-1 (“RTG
Patents”) -  thermo-responsive polymers to be used for or in direct connection
with: (i) cells owned by, or licensed by Glasgow University to, the Company;
(ii) drugs or biologics for the prevention or treatment of cancer; or (iii) post
surgical adhesion prevention; (collectively, the “RTG Field”); and (b) for the
Licensed Patents listed in Appendix B-2 (“REPEL-CV Patents”) - REPEL-CV to be
used for the prevention and treatment of all cardiac disorders and cardiac
indications (the “REPEL-CV Field”).



1.4.5.  
 “First Commercial Sale” shall mean the first sale of Product by the Company,
its Affiliate or its sublicensees in a country, after all required regulatory
approvals have been granted by the governing health authority of such country.
Sales for test marketing, clinical trial purposes, research and development, or
compassionate or similar use where the Company does not receive any profit from
the sale (all revenues go to recover direct Company costs of the transaction),
shall not be deemed to constitute a First Commercial sale.



1.4.6.  
“Know-How” shall mean any proprietary, tangible or intangible, not patent
protected information, techniques, technology, practices, trade secrets,
inventions, methods, knowledge, ancillary materials, results, devices, or
know-how developed by the Researcher, prior to the execution of this Agreement,
directly related to the Licensed Patents, as set out in any invention
disclosure, patent drafts, claims specifications, laboratory notes or notebooks,
articles, research results or otherwise, belonging to Yissum. 



1.4.7.  
“Licensed Patents” shall mean (a) all patent applications or registered patents
listed on Appendix B, and any patent application that claims priority therefrom;
as well as (b) all divisions, continuations, continuations-in-part,
re-examinations, reissues, renewals, registrations,
confirmations, substitutions, or extensions, including European Supplementary
Protection Certificates (“SPCs”), and/or any other similar statutory protection,
and any provisional applications of any such patents or patent applications, and
any and all patents issuing from, and patentable inventions, methods, processes,
and other subject matter disclosed or claimed in, any or all of the foregoing.

 
 
3

--------------------------------------------------------------------------------

 
 
1.4.8.  
“Licensed Technology” shall mean the Know-How, the Licensed Patents and the
Research Results. 



1.4.9.  
"Net Sales" shall mean the gross amount invoiced for  sales of the Product in
the Territory by the Company or its Affiliates commencing upon the date of First
Commercial Sale in any country in the Territory, after deducting the following:

 
(i)   trade, cash and quantity discounts;
 
(ii) credits and allowances on account of returned or rejected Product,
including allowance for breakage or spoilage, recalls or Product destruction
(whether voluntarily made or requested or made by a Regulatory Authority);


(iii) chargebacks, rebates or similar payments granted to customers, including,
but not limited to, managed health care organizations, wholesalers,
distributors, buying groups, retailers, health care insurance carriers, pharmacy
benefit management companies, health maintenance organizations or other
institutions or health care organizations or to federal, state/provincial, local
and other governments, their agencies and purchasers and reimbursers;
 
(iv) sales or excise taxes, VAT or other similar taxes directly applicable to,
and triggered by, the sale of the Product;
 
(v) retroactive price reductions if and to the extent that revenues recorded by
the Company were refunded or credited to customers;
 
(vi)  commercially reasonable shipping/ freight/ transportation charges, to the
extent such charges are separately itemized on invoices;
 
(vii) sales otherwise excluded from the term “First Commercial Sale” by virtue
of the last sentence of the definition thereof; and
 
(vii) write-offs or allowances for bad debts, to the extent permitted by GAAP.
 
 
4

--------------------------------------------------------------------------------

 
 
All such discounts, allowances, credits, rebates and other deductions shall be
fairly and equitably allocated to the Product and other products of the Party
and its Affiliates such that the Product does not bear a disproportionate
portion of such deductions.


Sales or other transfers between the Company and its Affiliates shall be
excluded from the computation of Net Sales and no payments will be payable on
such sales or transfers except where such Affiliates are consumers or end-users,
but Net Sales shall include the subsequent sales to Third Parties by such
Affiliates.  In cases where a sale or transfer is made to an Affiliate as the
consumer or end-user of the Product, the sale or transfer shall be included in
the computation of Net Sales at the average selling price charged in an arm’s
length sale to an unrelated third party in the relevant period.


1.4.10.  
“Product” shall mean any product, system, device, method, process or service,
the development, manufacture or sale of which, in whole or in part (a) exploits,
comprises, incorporates or improves upon the Licensed Technology or the
Development Results or any part thereof or is otherwise covered thereby, or
falls within the scope thereof, in whole or in part; or (b) but for the License
granted in this Agreement, would infringe a Valid Claim of a Licensed Patent.



1.4.11.  
“REPEL-CV” shall mean a particular polymer consisting of chain extended
triblocks comprising a central PEG segment (MW 6000) and two lateral PLLA
blocks, so that the EO/LA ratio is equal to 1.5, said triblocks being chain
extended using hexamethylene diisocyanate, and in addition shall mean PEG(of all
molecular weights)/P(L)LA/HDI polymers, with all EO/LA ratios.



1.4.12.  
“Research” shall mean the research to be conducted by the Researcher pursuant to
the Research Program. 



1.4.13.  
“Research Program” shall mean the program under which the Research shall be
carried out and conducted by the Researcher, as per Appendix C, including any
additions to, or extensions of, the Research, provided that any such additions
or extensions are set out in a written amendment to Appendix C or in a written
research program that is signed by the parties.



1.4.14.  
“Researcher” shall mean Prof. Daniel Cohn, or such other person as determined
and appointed from time to time by Yissum (with the consent of the Company,
which consent shall not be unreasonably withheld or delayed) to supervise and to
perform the Research, if applicable. 



1.4.15.  
“Research Results” shall mean any inventions, products, materials, devices,
compounds, compositions, substances, methods, processes, techniques, know-how,
data, information, discoveries and other results of whatsoever nature, whether
or not patentable or capable of registration, discovered or occurring in the
course of, or arising from, the performance of the Research.  In the event of
any patent applications or patents covering Research Results, such patent
applications and patents shall be added to the list of Licensed Patents set
forth on Appendix B and be governed by the terms of this Agreement governing
Licensed Patents. 

 
 
5

--------------------------------------------------------------------------------

 
 
1.4.16.  
“Sublicense” shall mean any grant by the Company or its Affiliates of any of the
rights granted under this Agreement or any part thereof; including the right to
develop, manufacture, market, sell or distribute the Licensed Technology or any
Product, for which grant the recipient of the Sublicense is required to pay the
grantor of the Sublicense.



1.4.17.  
“Sublicense Consideration” shall mean any proceeds or consideration, whether
monetary or otherwise, that the Company or an Affiliate may receive from a
Sublicensee in consideration for the grant of a Sublicense and/or pursuant
thereto or an option to obtain such Sublicense.



1.4.18.  
“Sublicensee” shall mean any third party to whom the Company or an Affiliate
shall grant a Sublicense or option to obtain such Sublicense.  For the sake of
clarity, Sublicensee shall include any other third party to whom such rights
shall be transferred or assigned, or who may assume control thereof by operation
of law or otherwise, provided however that a subcontractor of the Company, its
Affiliate or a Sublicensee (“Contractor”) which requires use of the Licensed
Technology to perform work for the particular Contractor and which receives full
payment from the Company for such work performed shall not be considered a
Sublicensee.



1.4.19.  
“Territory” shall mean worldwide.



1.4.20.  
 “Third Party(ies)” shall mean a person or entity who or which is neither Yissum
nor the Company nor an Affiliate of Yissum or the Company.



1.4.21.  
“University” shall mean the Hebrew University of Jerusalem and each of its
branches.



1.4.22.  
“Valid Claim” shall mean (a) a claim of any issued, unexpired patent which has
not been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reexamination, reissue, disclaimer or otherwise, or (b) of
any patent application that has not been cancelled, rejected, withdrawn or
abandoned without the possibility of appeal or re-filing. For the avoidance of
doubt, the term “Valid Claim” shall include the period of any extension of the
exclusivity period under a claim of an issued patent included within the
Licensed Technology and/or the Development Results through patent term
extension, European Supplementary Protection Certificate (“SPC”), US Patent Term
Extensions (PTEs), or any other arrangement whereby the exclusivity period of
any such patent or any part thereof is extended.



 
6

--------------------------------------------------------------------------------

 


2.  
Research



2.1.  
The Company hereby undertakes to finance performance of the Research in
accordance with the Research Program or any amendment thereof.



2.2.  
The Research shall be conducted by and under the supervision of the Researcher.
Should the Researcher be unable to complete the Research for any reason, Yissum
shall notify the Company of the identity of a suitable replacement researcher.
If the Company does not object in writing to the replacement researcher on
reasonable grounds within twenty (20) days of this notification, the substitute
researcher shall be deemed acceptable to the Company. Alternatively, the Company
shall have the right to terminate the Research without cause, provided that (i)
no monies paid to Yissum for the Research pursuant to the schedule set forth in
section 2.3, below, will be refundable; and (ii) the Company shall be
responsible for the payment of any accrued fees and expenses due to Yissum based
on work duly performed up to the date of termination and those irrevocable
commitments entered into by Yissum prior to having received the Company's
written notice of termination.



2.3.  
As compensation to Yissum for the Research, subject to any earlier termination
of the Research pursuant to section 2.2, above, the Company shall pay Yissum the
total sum of $40,000 (forty thousand US dollars), payable as follows: At the
start of the Research, and at the start of each of the first three calendar
months thereafter, the Company shall pay Yissum the amount of $5,000 (inclusive
of all overhead) plus any applicable taxes, and at the date of delivery to the
Company of the written Research report, the Company shall pay Yissum the amount
of $20,000 (inclusive of all overhead) plus any applicable taxes.

 
2.4.  
For the avoidance of doubt, nothing herein shall prevent Yissum or the
University or the Researcher from obtaining any finance or grants from other
entities for research regarding the Licensed Technology, provided that such
entities shall not be granted rights in the Research or Research Results
prejudicial to the rights granted to the Company in this Agreement. The results
of any such research financed by other entities shall not form part of the
Licensed Technology and shall not be subject to the License hereunder.



2.5.  
At the conclusion of the Research Program, Yissum shall present the Company with
a written report from the Researcher summarizing the results of the Research.



2.6.  
Nothing contained in this Agreement shall be construed as an obligation,
representation or warranty, express or implied, on the part of Yissum that any
results or inventions will be achieved by the Research, or that the Research
Results, if any, will not violate any third party rights or will be commercially
exploitable. Yissum makes no representations or warranties whatsoever, express
or implied, as to the commercial or scientific value of the Research Results, if
any.

 
 
7

--------------------------------------------------------------------------------

 
 
2.7.  
Should the Company choose to (i) retain the services of the Researcher or any
other employee of the University in connection with the Research or the License;
or (b) grant any benefit, including but not limited to, cash payments or
securities of any kind, to the Researcher or any other employee of the
University, it shall do so only through a written agreement executed between the
Company and Yissum. Any such agreement will require, among other things, that
any intellectual property rights generated under such agreement will be governed
by the terms of this Agreement.



3.  
Patent Assignment



3.1.  
In consideration for Yissum’s execution of this Agreement, the Company hereby
assigns to Yissum all of the Company’s rights, title and interest in and to all
of the 1991 Agreement Patents. The Company declares that it has all of the
rights, title, consents and authorizations that may be required for Yissum to
receive full and exclusive ownership of the 1991 Agreement Patents.  In
accordance with the foregoing, at the time of its execution of this Agreement,
the Company shall execute and deliver to Yissum the assignment document attached
hereto as Appendix E.  As part of its assignment obligation hereunder, the
Company at its expense shall execute all necessary documents and provide all
necessary notifications in order to effect such assignment, including without
limitation whatever is necessary in order to formally register Yissum as the
owner in all of the assigned Patents with all of the relevant patent offices.



4.  
The License



4.1.  
Subject to, and in accordance with, the terms and conditions of this Agreement,
Yissum hereby grants the Company: (a) an exclusive license for the RTG Field in
the Territory, under the Licensed Technology directly related to the RTG
Patents, including the right to grant sublicenses, to develop, make, have made,
use, import, offer for sale, market, commercialize, distribute and sell and
otherwise dispose of Products in the RTG Field and to otherwise use and practice
for the RTG Field in the Territory the Licensed Technology directly related to
the RTG Patents; and (b) an exclusive license under the Licensed Technology for
the REPEL-CV Field directly related to the REPEL-CV Patents, including the right
to grant sublicenses, to develop, make, have made, use, import, offer for sale,
market, commercialize, distribute and sell and otherwise dispose of Products in
the REPEL-CV Field in the Territory and to otherwise use and practice for the
REPEL-CV Field in the Territory the Licensed Technology directly related to the
REPEL-CV Patents for such purpose (the “License”). For the avoidance of doubt it
is stated that in the case of a Combination Product, such Combination Product
shall be used or otherwise exploited only in and for the Field.

 
 
8

--------------------------------------------------------------------------------

 
 
4.2.  
Notwithstanding the provisions of section 4.1, above, Yissum, on behalf of the
University, shall retain the right (i) to make, use and practice the Licensed
Technology for the University's own internal research and educational purposes;
(ii) to license or otherwise convey to other academic and not-for-profit
research organizations, the Licensed Technology for use in non-commercial
research; and (iii) to license or otherwise convey the Licensed Technology to
any third party for research or commercial applications outside the Field.



5.  
Term of the License



5.1.  
The License shall expire, if not earlier terminated pursuant to the provisions
of this Agreement, on a country-by-country basis, upon the later of: (i) the
date of expiration in such country of the last to expire Licensed Patent
included in the Licensed Technology; (ii) the date of expiration of any
exclusivity on the Product granted by a regulatory or government body in such
country; or (iii) the end of a period of 20 years from the date of the First
Commercial Sale in such country. Should the periods referred to in subsections
(i) or (ii) expire in a particular country prior to the period referred to in
subsection (iii), above, the license in that country or those countries shall be
deemed a license to the Know-How during such post-expiration period. Provided
that the License has not been terminated prior thereto, at the expiration of the
later of the periods set forth above, the Company shall have an irrevocable
option to extend the License by agreeing to pay Yissum fifty percent (50%) of
the consideration set forth in section 8.1 and 8.2 below, in respect of Net
Sales and Sublicense Consideration received during the period of such extension

 
5.2.  
Notwithstanding the foregoing section 5.1, the parties acknowledge and agree
that in light of the significant contribution of the Researcher’s Know-how and
non-patented research results for the development of REPEL-CV technology, any
sales of REPEL-CV Products beyond the term of the License shall obligate the
Company to pay, and entitle Yissum to receive, in connection with all such sales
one hundred percent (100%) of the license consideration set out in section 8.

 
5.3.  
Yissum may choose at its discretion to identify for the Company one or more
potential licensee(s) for the REPEL-CV technology, following which Yissum and
the Company may mutually decide to jointly license the REPEL-CV technology to
any such potential licensee(s) (“Joint License”). In the event of any Joint
License, the Company shall provide its regulatory filings and data relating to
the licensed technology to the third party licensee, and any license
consideration generated by the Joint License shall be divided between the
Company and Yissum as follows: Eighty percent (80%) of such license
consideration shall be received by the Company and twenty percent (20%) of such
license consideration shall be received by Yissum until the Company has received
$10,000,000 (ten million U.S. dollars), following which the Company and Yissum
shall each receive 50% of any additional license consideration. Without
derogating from the foregoing, if at any point the Company does not desire to
continue selling (either directly or indirectly)  REPEL-CV Products, then the
Company shall promptly notify Yissum in writing of such, and the License granted
the Company hereunder shall, subject to 10 days’ prior written notice by Yissum,
immediately terminate solely with respect to REPEL-CV Products.

 
 
9

--------------------------------------------------------------------------------

 
 
6.  
Development and Commercialization



6.1.  
The Company undertakes, at its own expense, to use its best efforts to carry out
the development, regulatory, manufacturing and marketing work necessary to
develop and commercialize Products in accordance with a written plan (with
milestones, timetable and budgeting), for the development and the
commercialization of Products in the Field, prepared by the Company and approved
by Yissum (the "Development Plan") a copy of which, that meets Yissum’s
reasonable approval, shall be finalized by the Company and attached to this
Agreement as Appendix D within 120 (one hundred twenty) days from the end of the
Research Program that is described in Appendix C of this Agreement and
contemplated to be completed within 4 (four) months.  The parties agree that the
Development Plan will not cover REPEL-CV Products given the funding, development
and commercialization by the Company of REPEL-CV Products. The Development Plan
may be modified from time to time by the Company as reasonably required in order
to achieve the commercialization goals set forth above, upon Yissum’s prior
written approval, such approval not to be unreasonably delayed or denied, but
without derogating from the dates of the achievement of the significant
milestones set forth in the Development Plan. All terms and conditions of the
License and this Agreement shall apply to the modified Development Plan and
subsequent Development Results.



6.2.  
The parties shall establish a steering committee (the “Committee”) to oversee
the exercise of the License.  Each party shall be entitled to designate two
representatives to the Committee (the “Representatives”), which shall meet at
least twice per calendar year.  The Representatives shall be bound by the
confidentiality arrangements set out in this Agreement. The Company shall
consult with Yissum, via Yissum's Representatives, in respect of significant
decisions related to the exercise of the License.  For the avoidance of doubt,
the Committee shall be a forum for the exchange of information between the
parties with respect to the foregoing matters, shall act only in an advisory
capacity and shall not have decision-making powers.



The Company shall (i) provide Yissum with periodic written reports (“Development
Reports”) not less than once per every six (6) months concerning all material
activities undertaken in respect of the exercise of the License, (ii) keep
Yissum informed on a timely basis concerning all material activities and changes
to the Development Plan undertaken in respect of the exercise of the License,
and (iii) at Yissum's request, from time to time, provide Yissum with further
information relating to the Company’s activities in exercise of the License. The
Development Reports shall include detailed descriptions of the progress and
results, if any, of: (i) the tests and trials conducted and all other actions
taken by the Company pursuant to the Development Plan, and a summary of the
Development Results and any
 
 
10

--------------------------------------------------------------------------------

 
 
other related work effected by the Company or by any Affiliate or Sub-Licensee
during the six month period prior to the report, (ii) the Company’s plans in
respect of the testing, undertaking of trials or commercialization of Products
for the following 12 (twelve) months; and (iii) projections of sales and
marketing efforts following the First Commercial Sale.  Development Reports
shall also set forth a general assessment regarding the achievement of any
milestones; the projected or actual completion date of the development of a
Product and the marketing thereof; as well as a description of any corporate
transaction involving the Products or the Licensed Technology. If progress in
respect of a Product differs from that anticipated in its Development Plan or a
preceding Development Report, the Company shall explain, in its Development
Report, the reason for that and shall prepare a modified Development Plan for
Yissum’s review. The Company shall also make reasonable efforts to provide
Yissum with any reasonable additional data that Yissum requires to evaluate the
performance of the Company hereunder.
 
6.3.  
The Company shall use reasonable commercial efforts to pursue the development
and registration of all commercially reasonable indications or uses of the
Licensed Technology in the Field. 

 
 

6.4.  
Upon completion of the development of any Product, the Company undertakes to use
commercially reasonable efforts necessary to maximize Net Sales of such Product
on a regular and consistent basis. 



6.5.  
The Development Plan shall contain certain milestones designated therein as
essential milestones (“Essential Milestone/s”).  Failure to meet an Essential
Milestone by the date set out in the Development Plan for achieving such
Essential Milestone (or any modified date pursuant to section 6.1 above or this
section 6.5 below), shall entitle Yissum to termination rights in accordance
with section 16 below. The Company shall be entitled to extend the period for
meeting an Essential Milestone (“Milestone Extension”) in accordance with the
following:



a.  
The Company shall be entitled to a Milestone Extension of six months for each
Essential Milestone

b.  
The Company shall be entitled to a Milestone Extension for the period of force
majeure and any period for which the Company and Yissum have agreed in writing
to amend the Development Plan.



The Company's failure to meet the date set for an Essential Milestone together
with the relevant Milestone Extension shall be a material breach of this
Agreement entitling Yissum to immediate termination under section 16.2 of this
Agreement.


6.6.  
The Company shall perform all its activities hereunder in accordance with all
applicable laws and regulations, and shall procure the receipt of all approvals
and consents necessary for the performance of its obligations hereunder.

 
 
11

--------------------------------------------------------------------------------

 
 
6.7.  
The Company agrees to provide Yissum and/or the University (for no
consideration) a reasonable number units of any Product developed and/or
manufactured under this Agreement, for academic research purposes only.



7.  
Sublicenses



7.1.  
The Company shall have the right to grant Sublicenses of the License rights
granted to it under section 5.1 of this Agreement to Affiliates or any Third
Party subject to the terms of this section 7 and the terms of the License
Consideration required by section 8 below; provided that any such Sublicense
agreement shall expressly state that there is no further right of sublicense
being granted to the particular Sublicensee and shall not increase the liability
of Yissum or derogate from any of Yissum’s rights related to this
Agreement.  Promptly upon execution of any Sublicense, the Company shall notify
Yissum of such and provide Yissum with a copy of such executed Sublicense.



7.2.  
 Any Sublicense shall be dependent on the validity of the License and shall
terminate upon termination of the License.  Furthermore, in the context of any
Sublicense, Company will obtain an agreement from the relevant Sublicensee (i)
that such Sublicensee may only use the Licensed Technology and any related
information received from the Company in connection with the further development
and/or commercialization of a Product pursuant to the terms of the Sublicense
agreement, and will keep same confidential, and (ii) naming Yissum as a third
party beneficiary with the right to directly enforce the use provisions
described in sub-section (i) above, the confidentiality provisions, the
insurance and indemnification provisions, and the reporting provisions described
in this section 7.2 and in section 9.2 below.



 
The Company shall require each Sublicensee to provide it with regular written
royalty reports that include at least the detail that the Company is required to
provide pursuant to section 8.2 below. Upon request, the Company shall provide
such reports to Yissum.



 
Any act or omission of the Sublicensee which is not promptly remedied by the
Company or the Sublicensee and which would have constituted a breach of this
Agreement by the Company had it been an act or omission of the Company, and
which the Company has not made best efforts to promptly cure, including by
termination of the Sublicense, shall constitute a breach of this Agreement by
the Company.



 
For the avoidance of any doubt it is hereby declared that under no circumstance
whatsoever shall a Sublicensee be entitled to assign such Sublicense or further
Sublicense the License or any part thereof.



 
12

--------------------------------------------------------------------------------

 


8.  
License Consideration



In consideration for the grant of the License, the Company shall render to
Yissum the following consideration:
 



8.1.  
Throughout the term of the License and any extension of such term, royalties at
a rate of 5% (five percent) of the worldwide Net Sales of any Product (the
“Royalties”), which shall be paid for the duration of the period set forth in
Section 4 above.
 
In the event of that a Product is a Combination Product, the Royalties shall be
paid to Yissum on Net Sales that shall be calculated based on a portion of the
price of the Combination Product, such portion to be determined by what would
have been the Product’s stand-alone price (without being bundled with the
relevant Third Party active pharmaceutical ingredient) in similar transactions.
If the Product is not sold in similar transactions as a stand-alone product,
such portion of the price of the Combination Product will be determined based on
a reasonable commercial determination of what should be the Product’s
stand-alone price (without being bundled with the relevant Third Party active
pharmaceutical ingredient) in similar transactions.



8.2.  
Throughout the term of the License and any extension of such term, sublicense
fees at a rate of 25% (twenty-five percent) of Sublicense Consideration
(“Sublicense Fees”).



8.3.  
At the Effective Date, a grant to Yissum of 1,000,000 (one million) shares of
Common Stock of the Company.



9.  
Reports and Accounting



9.1.  
The Company shall give Yissum written notice of any Sublicense Consideration
received or First Commercial Sale of each Product on a country by country basis,
made within 30 days of each such event. 



9.2.  
Within 45 (forty-five) days after the end of each calendar quarter commencing
from the earlier of (i) the First Commercial Sale by the Company or an
Affiliate; or (ii) the grant of a Sublicense or receipt of Sublicense
Consideration, the Company shall furnish Yissum with a quarterly report
("Periodic Report"), certified as being correct by the Chief Financial Officer
of the Company, detailing the total sales and Net Sales effected during the
preceding quarter, the total Sublicense Consideration received during the
preceding quarter and the total Royalties and Sublicense Fees due to Yissum in
respect of that period.  Once the events set forth in sub-section (i) or (ii),
above, have occurred, Periodic Reports shall be provided to Yissum for each
particular calendar quarter. If there are no Royalties or Sublicense Fees
payable for any particular calendar quarter, in place of the Periodic Reports
the Company shall deliver to Yissum a signed statement reporting to Yissum that
no consideration is due Yissum for the relevant quarter. The Periodic Reports
shall contain full particulars of all sales made by the Company, Affiliates or
Sublicensees and of all Sublicense Consideration received, including a breakdown
of the identity of the entity selling the Product, the number and type of
Products sold, discounts, returns, the country and currency in which the sales
were made, invoice dates and all other data enabling the Royalties and
Sublicense Fees payable to be calculated accurately.

 
 
13

--------------------------------------------------------------------------------

 
 
On the date prescribed for the submission of each Periodic Report, the Company
shall pay the Royalties and Sublicense Fees due to Yissum for the reported
period.  All payments under this Agreement shall be computed and paid in US
dollars, using the appropriate foreign exchange rate reported in the Wall Street
Journal on the last working day of the calendar quarter. Payment of any value
added tax or any other tax, charge or levy applicable to the payment of the
consideration (detailed above in section 8) to Yissum shall be borne by the
Company and added to each payment in accordance with the statutory rate in force
at such time. All payments shall be made without the withholding of any taxes.
Each party shall reasonably assist the other party in claiming exemption from
such deductions or withholdings permitted under any double taxation or similar
agreement or treaty from time to time in force.  Payments may be made by check
or by wire transfer as set out in Appendix G.


9.3.  
The Company shall keep, and shall require its Affiliates and Sublicensees to
keep, full and correct books of account in accordance with Generally Accepted
Accounting Principles as required by international accounting standards enabling
the Royalties and Sublicense Fees to be calculated accurately. [Starting from
the first calendar year after the First Commercial Sale, or the first grant of a
Sublicense, whichever occurs first, an annual report, authorized by a certified
public accountant, shall be submitted to Yissum within 90 days of the end of
each calendar year, detailing Net Sales and Sublicense Consideration, Royalties
and Sublicense Fees, both due and paid (the “Annual Reports”).  The Annual
Reports shall also include the Company's sales and royalty forecasts for the
following calendar year, if available.



The Company shall, and shall require and cause its Affiliates and Sublicensees
to, retain the such books of account for three (3) years after the end of each
calendar year during the period of this Agreement, and, if this Agreement is
terminated for any reason whatsoever, for three (3) years after the end of the
calendar year in which such termination becomes effective.


9.4.  
Yissum shall be entitled to appoint not more than two (2) representatives who
must be independent certified public accountants or such other professionals as
appropriate (the “Representatives”) to inspect during normal business hours the
Company’s and its Affiliates’ books of account, records and other relevant
documentation to the extent relevant or necessary for the sole purpose of
verifying the performance of the Company’s payment obligations under this
Agreement, the calculation of amounts due to Yissum under this Agreement and of
all financial information provided in the Periodic Reports, provided that Yissum
shall coordinate such inspection with the Company or Affiliate (as the case may
be) in advance, and such inspection shall not occur more frequently than once
per calendar year.  In addition, Yissum may require, at its expense, that the
Company, through the Representatives, inspect during normal business hours the
books of account, records and other relevant documentation of any Sublicensees,
to the extent relevant or necessary for the sole purpose of verifying the
performance of the Company’s payment obligations under this Agreement and the
calculation of amounts due to Yissum under this Agreement, and the Company shall
cause such inspection to be performed. The parties shall attempt to reconcile
any underpayment or overpayment within thirty (30) days after the
Representatives deliver the results of the audit. Any underpayment shall be
subject to interest in accordance with the terms of section 9.5 below. Any
overpayment shall be subject to a corresponding credit.  In the event that any
inspection as aforesaid reveals any underpayment by the Company to Yissum in
respect of any year of the Agreement in an amount exceeding five percent (5%) of
the amount actually paid by the Company to Yissum in respect of such year, then
the Company shall, in addition, reimburse Yissum for its reasonable
out-of-pocket costs of such inspection.

 
 
14

--------------------------------------------------------------------------------

 
 
9.5.  
Any sum of money due Yissum which is not duly paid on time shall bear interest
from the due date of payment until the actual date of payment at the rate of
annual LIBOR plus five percent (5%) per annum accumulated on a monthly basis.



10.  
Ownership



All right, title and interest in and to the Licensed Technology shall vest
solely in Yissum, and the Company shall hold and make use of the rights granted
pursuant to the License solely in accordance with the terms of this Agreement.


11.  
Patents



11.1.  
Within thirty (30) days of the Effective Date, the Company shall pay any
outstanding expenses and costs relating to the prosecution and maintenance of
the Patents listed in Schedule E-1 of Appendix E (the "Historical Patent
Costs").



11.2.  
Yissum, in consultation with the Company, shall be responsible for the filing,
prosecution and maintenance of the Licensed Patents in the Territory ongoing
after the Effective Date, the expense of which (including reasonable legal fees)
(all such expenses: the "Ongoing Patent Costs") shall be borne as set forth in
section 11.3 below. Each application and every patent registration shall be made
and registered in the name of Yissum or, should the law of the relevant
jurisdiction so require, in the name of the relevant inventors and then assigned
to Yissum. Patent counsel shall be selected by Yissum in consultation with the
Company, and the Company agrees to have such patent counsel directly bill the
Company for such expenses and shall directly pay such bills, to the extent
reasonable, in accordance with patent counsel's directions. Unless Yissum has a
substantive reason for using its other patent counsel, the patent counsel who
have been handling the Licensed Patents in existence prior to the Effective Date
(“Company Patent Counsel”) shall continue the handling of such particular
Licensed Patents.  For the avoidance of doubt it is stated that simple
maintenance handling/ renewal will be handled as Yissum sees fit based on
considerations of reduction in cost. At the Effective Date, the Company, in
coordination with Yissum’s internal patent department, shall immediately notify
the Company’s Patent Counsel that Yissum has been assigned ownership of all of
the Patents in accordance with Appendix E (including without limitation Schedule
E-1) of this Agreement, is now the lead party for deciding ongoing patent
handling matters, and is entitled to communicate directly with the Company
Patent Counsel in such regard.

 
 
15

--------------------------------------------------------------------------------

 
 
11.3.  
Yissum and the Company shall each equally bear the Ongoing Patent Costs for the
RTG Patents.  Subject to the provisions of this section 11.3, the Company shall
bear the Ongoing Patent Costs for the REPEL-CV Patents. In the event that Yissum
grants a commercial, royalty bearing license to a third party or parties with
respect to one or more of the REPEL-CV Patents outside the Field, such that
Yissum is reimbursed by such third party/ies for certain Historical Patent Costs
or Ongoing Patent Costs already paid by the Company with respect to the Licensed
Patents, Yissum shall reimburse the Company for the patent costs actually paid
by the Company, according to the amount of reimbursement paid to Yissum by such
third party/ies. In addition, the Ongoing Patent Costs for the REPEL-CV Patents
going forward from the time that Yissum executes the license agreement with such
third party/ies shall be allocated between the Company and any additional third
party licensees of the Licensed Patents according to an allocation arrived at by
Yissum and reflected by the terms of the third party’s license agreement. The
adjustment of the division of Ongoing Patent Costs shall be made only after the
execution of any such license agreement between the Yissum and the third party
and the actual receipt of compensation for patent expenses from such third
party.



11.4.  
Subject to the above, the parties shall consult and make every effort to reach
agreement in all respects relating to the manner of making applications and
registering the patents, including the time of making the applications, the
countries where applications will be made and all other particulars relating to
the registration and maintenance of the Licensed Patents. Notwithstanding the
foregoing, Yissum reserves the sole right to make all final decisions with
respect to the preparation, filing, prosecution and maintenance of such patent
applications and patents. 



11.5.  
The parties shall assist each other in all respects relating to the preparation
of documents for the registration of any patent or any patent-related right upon
the request of the other party. Both parties shall take all appropriate action
in order to assist the other to extend the duration of a Licensed Patent or
obtain any other extension obtainable under law, to maximize the scope of the
protection afforded by the Licensed Patents.



11.6.  
In the event either party is approached by a patent examiner or attorney in
connection with any matter that is the subject matter of this Agreement, it
shall give the other party immediate notice of such approach and consult with
the other party in such regard. The Company shall only reply to such approaches
after consultation with Yissum and subject to its consent.

 
 
16

--------------------------------------------------------------------------------

 
 
11.7.  
The Company, shall mark, and shall cause its Affiliates and Sublicensees to
mark, all Products covered by one or more of the Licensed Patents with patent
numbers (or the legend "patent pending") applicable to such Product. The Company
shall ensure that its Sublicensee complies with the provisions of this section.



11.8.  
If at any time during the term of this Agreement the Company decides that it is
undesirable, as to one or more countries, to file, prosecute or maintain any
patents or patent applications within the Licensed Patents, it shall give at
least ninety (90) days written notice thereof to Yissum, and upon the expiration
of the ninety (90) day notice period (or such longer period specified in the
Company's notice) the Company shall be released from its obligations to bear the
expenses to be incurred thereafter as to such patent(s) or patent
application(s). Yissum may decide, at its sole discretion, to continue to
prosecute any such patent application or to continue to maintain any such
patent, and in such event Yissum shall notify the Company in writing of such
decision. The Company shall be entitled to notify Yissum in writing within 30
(thirty) days of Company’s receipt of such notice from Yissum as to whether or
not the Company will continue to bear the patent costs of the relevant patent
application(s) and/or patent(s).  If the Company provides Yissum with an
undertaking to continue to bear the patent costs for one or more patent
applications or patents, such patent applications and/or patents (as the case
may be) will be continue to be included within the Licensed Technology.  If the
Company does not provide any written notice within the required 30 (thirty) day
notice period or provides notice that it does not want to continue bearing the
patent costs, then as of such time, such patent(s) or application(s) shall be
deleted from the Licensed Technology and the Licensor shall be free to grant
rights in and to such patents or patent applications in such countries to third
parties, without further notice or obligation to the Company, and the Company
shall have no rights whatsoever to exploit such patents or patent applications
or the Know-How related thereto. Notwithstanding the foregoing, the Company
shall be required to bear the costs and expenses for filing, prosecuting and
maintaining the Licensed Patents in at least the following jurisdictions: United
States, Canada, Germany, France and the United Kingdom (the “Required
Jurisdictions”), and should the Company fail to do so in any one of the Required
Jurisdictions, Yissum shall be entitled to terminate this Agreement without any
further notice and without any need to compensate the Company in any manner.



11.9.  
The foregoing does not constitute an obligation, representation or warranty,
express or implied, on the part of Yissum that any patent or patent registration
application will indeed be made or registered or be registerable in respect of
the Licensed Technology or any part thereof, nor shall it constitute an
obligation, representation, or warranty, express or implied, on the part of
Yissum that a registered patent will be valid or afford any protection. For the
avoidance of doubt, under this Agreement there is no obligation, representation
or warranty, express or implied, on the part of Yissum regarding the validity of
or the protection afforded by any of the patents or patent registration
applications detailed in Appendix B or regarding the commercial exploitability
or any other value of the Licensed Technology or that the Licensed Technology
will not infringe the rights of any third party. 

 
 
17

--------------------------------------------------------------------------------

 
 
12.  
Patent Rights Protection



12.1.  
The Company and Yissum shall each inform the other promptly in writing of any
alleged infringements by a third party of the Licensed Patents in the Territory,
together with any available written evidence of such alleged infringement.



12.2.  
To the extent permitted by applicable law, the Company undertakes to refrain
from making (directly or indirectly), any application or claim, and not to
initiate or support (directly or indirectly) any action or proceeding, that is
reasonably likely to weaken or invalidate one or more of the Licensed Patents.



12.3.  
The Company, its Affiliate or Sublicensee shall have the first right in its own
name and at its own expense to initiate any legal action and enforce the
Licensed Patents against any infringement of such Licensed Patents. Before the
Company, its Affiliate or its Sublicensee commences an action with respect to
any infringement, the Company shall give careful consideration to the views of
Yissum in making its decision whether or not to initiate any legal action and,
if relevant, make these views known to its Affiliate or Sublicensee. The
Company  shall, or, if relevant, shall ensure that its Affiliate or Sublicensee
shall, continuously keep Yissum apprised of all material developments in the
action and shall, upon request, provide Yissum with full information and copies
of all documents relevant to the proceedings, including without limitation, all
documents filed with the courts by the parties to the legal action(s) and all
correspondence with the other parties to the proceedings, and shall seek
Yissum's input on any substantive submissions or positions taken in the
litigation regarding the scope, validity or enforceability of the Licensed
Patents.



Yissum shall be entitled at its own expense to have its own counsel represent
it, provided however that, subject to section 12.3.3 below, if the Company’s
counsel is of the opinion that the legal actions taken by the Company may
adversely affect Yissum's rights hereunder or otherwise involve a conflict of
interest between the Company and Yissum, the reasonable costs of such Yissum
counsel shall be borne by the Company. .If the Company, its Affiliate or its
Sublicensee elects to commence an action as described above and Yissum is a
legally indispensable party to such action (being the registered owner of the
infringed patent rights), Yissum, at the Company's expense, may be joined as a
co-plaintiff, provided that all the following conditions shall be fulfilled:
 
 
18

--------------------------------------------------------------------------------

 
 
 
12.3.1.
The Company shall continuously provide Yissum with full information and copies
of all documents relevant to the proceedings, including without limitation, all
documents filed with the courts by the parties to the legal action(s) and all
correspondence with the other parties to the proceedings, as well as all drafts
of written submissions relating to such legal action that are sent to the
Company for review, and all Yissum’s comments in respect thereof will be taken
into account;



 
12.3.2.
Any reasonable out of pocket expenses incurred by the Company or Yissum in
connection with such action(s), including all reasonable legal and litigation
related fees and expense, all reasonable out of pocket expenses for external
assistance required to comply with discovery or other motions and any costs or
amounts awarded to the counterparties in such action(s) shall be borne by the
Company;



 
11.3.3.
If a conflict of interest exists between the Company and Yissum, Yissum shall be
entitled, at its own expense, to appoint its own counsel to represent it in such
litigation and the Company shall make reasonable efforts to ensure that such
counsel chosen by Yissum is fully informed and receives all material necessary
to adequately participate in such action;



 
12.3.4.
The Company shall bear all costs, expenses and awards incurred by or awarded
against Yissum, with respect to any action filed against Yissum alleging that an
action initiated by the Company pursuant to the terms of this section 12 was
anticompetitive, malicious, or otherwise brought for an improper purpose,
whether by a counterparty to such aforementioned action or by any third party.



If Yissum is not required by law to be joined as a co-plaintiff, Yissum, to the
extent permitted by law, may elect to join the action as a co-plaintiff, subject
to joint control of the action with the Company, its Affiliate or its
Sublicensee. Irrespective of whether Yissum joins any such action as described
above it shall provide reasonable cooperation to the Company, its Affiliate or
its Sublicensee.


12.4.  
If the Company, its Affiliate or its Sublicensee does not bring an action
against an alleged infringer pursuant to section 12.3, above, or has not
commenced negotiations with said infringer for discontinuance of said
infringement within one hundred and eighty (180) days after learning of said
infringement, Yissum shall have the right, but not the obligation, to bring an
action for such infringement at its own expense, and retain all proceeds from
such action. If the Company has commenced negotiations with said infringer for
the discontinuance of said infringement with such one hundred and eighty (180)
day period, the Company shall have an additional period of ninety (90) days from
the end of the first one hundred and eighty (180) day period to conclude its
negotiations before Yissum may bring an action for said infringement.

 
 
19

--------------------------------------------------------------------------------

 
 
12.5.  
No settlement, consent judgment or other voluntary disposition of an
infringement suit may be entered without the consent of Yissum or the Company,
as the case may be, which consent shall not be unreasonably withheld or delayed.
For the avoidance of doubt and notwithstanding anything to the contrary herein,
should Yissum bring an action as set forth in section 12.4 above, it shall have
the right to settle such action by licensing the Licensed Technology, or part of
it, to the alleged infringer.



12.6.  
Any award or settlement payment resulting from an action initiated by the
Company pursuant to this section 12 shall be utilized, first to effect
reimbursement of documented out-of-pocket expenses incurred by both parties in
relation to such legal action, and thereafter shall be paid to the Company and
shall be deemed Net Sales received under this Agreement, in respect of which
Royalties shall be due to Yissum.



12.7.  
If either party commences an action and then decides to abandon it, such party
will give timely notice to the other party. The other party may continue the
prosecution of the suit after both parties agree on the sharing of expenses.



12.8.  
Each party will provide the other with prompt notice of any action, suit or
proceeding brought against it, alleging the infringement of the intellectual
property rights of a third party by reason of the discovery, development,
manufacture, use, sale, importation, or offer for sale of a Product or otherwise
due to the use or practice of the Licensed Technology in the relevant
Field.  Except with respect to any damages, expenses or losses suffered by
Yissum, the University and their respective employees and directors that are
caused by a particular action or omission of Yissum in its control, if any, of
the enforcement process, or any action or proceeding, under this section 12, the
Company shall indemnify Yissum, the University and their respective employees
and directors for all damages, expenses and losses suffered by them related to
any enforcement actions by the Company, or any action or proceeding, under this
section 12.

 
13.  
Confidentiality



13.1.  
 Each Party undertakes that during the term of this Agreement and for a period
of three years subsequent thereto, it shall maintain full and absolute
confidentiality, and shall also be liable for its officers or employees or
representatives maintaining absolute confidentiality, of all information,
details, data, formulations, solutions, designs and inventions which is in or
comes to its knowledge or that of its officers, employees, representatives or
any person acting on its behalf directly or indirectly relating to the Research,
the Licensed Technology, the Company, Yissum, the University, and their
employees and the Researcher (“Confidential Information”). Each Party undertakes
not to convey or disclose anything in connection with the foregoing to any
entity without the prior written permission of the disclosing Party.



13.2.  
Information which is in the public domain as of the date of this Agreement or
hereafter comes into the public domain through no fault of the  receiving Party,
its officers, employees, representatives or persons acting on its behalf will
not be considered Confidential Information hereunder.

 
 
20

--------------------------------------------------------------------------------

 
 
13.3.  
Either Party may disclose Confidential Information to its officers, employees,
representatives or persons acting on its behalf (“Representatives”), Affiliates
and Sublicensees, as necessary for the performance of its obligations pursuant
to this Agreement and may disclose details and information to potential and
actual investors, provided that any such parties in receipt of Confidential
Information are bound by confidentiality terms substantially similar in content
to those set out in this section 13 and a confidentiality period of no less than
3 (three) years from the date of the particular disclosure. Each Party shall be
responsible and liable to the other for any breach by its Representatives,
Affiliates and investors, and in the case of the Company only - any Sublicensee,
of such undertakings of confidentiality as if such breach were a breach by the
Party itself.

 
13.4.  
Without prejudice to the foregoing, the Company shall not mention the name of
the University, Yissum or the Researcher, unless required by law, in any manner
or for any purpose in connection with this Agreement, the subject of the
Research or any matter relating to the Licensed Technology, without obtaining
the prior written consent of Yissum.



13.5.  
Neither Party shall issue any press release or other media statement regarding
the execution, existence or terms of this Agreement or any developments of the
Licensed Technology without the prior written approval of the other Party,
except that either Party may make public filings or announcements regarding the
foregoing as it deems necessary or appropriate under law, based on advice of its
counsel (subject to not undermining the ability to file a patent).

 
13.6.  
The provisions of this section shall be subject to permitted publications
pursuant to 14 below.



14.  
Publications



14.1.  
Yissum shall ensure that no publications in writing, in scientific journals or
orally at scientific conventions relating to the Licensed Technology, the
Development Plan, the Development Results or the Product, which are subject to
the terms and conditions of this Agreement, are published by it or the
Researchers, without first seeking the consent of the Company.



14.2.  
The Company undertakes to reply to any such request for publication by Yissum
within 30 days of its receipt of a request in connection with the publication of
articles in scientific journals, and within 7 days of its receipt of a request
in connection with article abstracts. The Company may only decline such an
application upon reasonable grounds, which shall be to delete Company
Confidential Information or to allow for filing a patent application, and shall
fully detail such grounds in writing.

 
 
21

--------------------------------------------------------------------------------

 
 
14.3.  
Should the Company decide to object to publication as provided in sub-section
14.2, publication shall be postponed for a period of not more than three (3)
months from the date the publication was first sent to the Company to enable the
filing of patent applications or the removal of the Company’s Confidential
Information.



14.4.  
The provisions of this section shall not prejudice any other right, which Yissum
has pursuant to this Agreement or at law.



14.5.  
For the avoidance of doubt, the prohibitions of sections 13 and 14 of this
Agreement against disclosure and publication shall not apply to internal
research and educational activities at the University for the Researchers and
University employees, provided that such persons are subject to obligations of
confidentiality substantially similar to those set forth in section 13.



15.  
Liability and Indemnity



15.1.  
TO THE EXTENT PERMITTED BY THE APPLICABLE LAW, YISSUM GIVES NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE LICENSED
TECHNOLOGY.  IN PARTICULAR, YISSUM GIVES NO EXPRESS OR IMPLIED WARRANTIES OR
REPRESENTATIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT
THE USE OF THE LICENSED TECHNOLOGY WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER RIGHTS OF ANY THIRD PARTY. IN ADDITION, NOTHING IN THIS
AGREEMENT MAY BE DEEMED A WARRANTY OR REPRESENTATION BY YISSUM AS TO THE
VALIDITY OF ANY OF THE PATENTS OR THEIR REGISTRABILITY OR OF THE ACCURACY,
SAFETY, EFFICACY, OR USEFULNESS, FOR ANY PURPOSE, OF THE LICENSED
TECHNOLOGY.  YISSUM HAS NO OBLIGATION, EXPRESS OR IMPLIED, TO SUPERVISE,
MONITOR, REVIEW OR OTHERWISE ASSUME RESPONSIBILITY FOR THE PRODUCTION,
MANUFACTURE, TESTING, MARKETING OR SALE OF ANY PRODUCT OR SERVICE. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAW, NEITHER YISSUM NOR THE RESEARCHER, NOR THE
UNIVERSITY, NOR THE  DIRECTORS, OFFICERS AND EMPLOYEES OF YISSUM AND/OR OF THE
UNIVERSITY SHALL HAVE ANY LIABILITY WHATSOEVER TO THE COMPANY OR TO ANY THIRD
PARTY FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE
WHETHER DIRECT OR INDIRECT, SUSTAINED BY THE COMPANY OR BY ANY THIRD PARTY, FOR
ANY DAMAGE ASSESSED OR ASSERTED AGAINST THE COMPANY, OR FOR ANY OTHER LIABILITY
INCURRED BY OR IMPOSED UPON THE COMPANY OR ANY OTHER PERSON OR ENTITY, DIRECTLY
OR INDIRECTLY ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM (i) THE
PRODUCTION, MANUFACTURE, USE, PRACTICE, LEASE, OR SALE OF ANY PRODUCT OR
SERVICE; (ii) THE USE OF THE LICENSED TECHNOLOGY; OR (iii) ANY ADVERTISING OR
OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO ANY OF .

 
 
22

--------------------------------------------------------------------------------

 
 
 
THE FOREGOING. IN NO EVENT SHALL YISSUM, THE RESEARCHER, THE UNIVERSITY, OR
THE  DIRECTORS, OFFICERS AND EMPLOYEES OF YISSUM AND/OR OF THE UNIVERSITY BE
LIABLE TO THE COMPANY OR ANY OF ITS AFFILIATES OR TO ANY THIRD PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR
INCURRED BY THE COMPANY OR ITS AFFILIATES OR ANY THIRD PARTY, WHETHER BASED UPON
A CLAIM OR ACTION OF CONTRACT, WARRANTY, STRICT LIABILITY NEGLIGENCE OR OTHER
TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT. SUBJECT TO ANY
INDEMNIFICATION OBLIGATIONS SET OUT IN THIS AGREEMENT, IN NO EVENT SHALL THE
COMPANY OR ANY OF ITS AFFILIATES BE LIABLE TO YISSUM, THE RESEARCHER, THE
UNIVERSITY, OR THE  DIRECTORS, OFFICERS AND EMPLOYEES OF YISSUM AND/OR OF THE
UNIVERSITY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR
GOODWILL) SUFFERED OR INCURRED BY YISSUM, THE RESEARCHER, THE UNIVERSITY, OR
THE  DIRECTORS, OFFICERS AND EMPLOYEES OF YISSUM AND/OR OF THE UNIVERSITY,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, STRICT LIABILITY
NEGLIGENCE OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT
 

15.2.  
The Company undertakes to indemnify, defend and hold harmless Yissum, the
University, and any person acting on their behalf and any of their directors,
officers, employees, consultants or representatives and the Researcher and
his/her team (herein referred to jointly and severally as “Indemnitees”) against
any claim, liability, damage, loss, costs and expenses (including reasonable
legal costs, reasonable attorneys’ fees and litigation expenses) (collectively,
“Losses”), incurred by or imposed upon the Indemnitees by reason of any acts or
omissions of the Company, its Affiliates or the Sublicensees or which derive
from the use, development, manufacture, marketing, sale or sublicensing of any
Product or Licensed Technology or the exercise of the License, except to the
extent such Losses arise out of or are attributable to the gross negligence or
willful misconduct of an Indemnitee.   The Indemnitee seeking indemnification
shall provide the Company with prompt notice of the claim giving rise to the
indemnification obligation pursuant to this Section 15.2 and provided that no
conflict of interest exists, with the exclusive right to defend (with the
reasonable cooperation of the Indemnitee) or settle any such claim; provided,
however, that the Company shall not enter into any settlement for damages other
than monetary damages without the Indemnitee’s prior written consent, such
consent not to be unreasonably withheld or delayed.  If there is a conflict of
interest between the Company and any Indemnitee/s in Company’s defense and
handling of any such claim or suit that has been assumed by the Company, the
Indemnitees shall have the right to participate at Company’s expense with
counsel chosen by such Indemnitees, in the defense and handling of any such
claim or suit.

 
 
23

--------------------------------------------------------------------------------

 
 
15.3.  
The Company shall ensure that its Sublicensees shall provide undertakings of
indemnification which shall also be given in favor of, and shall be actionable
by Yissum, the University, and any director, officer or employee of Yissum or of
the University, and by the Researcher.



15.4.  
As of the Effective Date, the Company shall procure and maintain, at its sole
cost and expense, policies of comprehensive general liability insurance in
amounts, per incident and annual aggregate, that are standard in the industry
for products, substances and treatments of the type being developed, marketed
and/or sold by the Company and its Affiliates, this during the period that any
Product is being commercially distributed or sold. Such policy shall name the
Indemnitees as additional insureds. The policy or policies so issued shall
include a "cross-liability" provision pursuant to which the insurance is deemed
to be separate insurance for each named insured (without right of subrogation as
against any of the insured under the policy, or any of their representatives,
employees, officers, directors or anyone in their name). Such comprehensive
general liability insurance shall provide (i) product liability coverage and
(ii) contractual liability coverage for the Company's indemnification
obligations under this section 15 to the extent related to property damage or
bodily injury. If the Company elects to self-insure all or part of the limits
described above (including deductibles or retentions which are in excess of a
$250,000 annual aggregate), such self-insurance program shall include assets or
reserves which have been actuarially determined for the liabilities associated
with this Agreement and must be reasonably acceptable to Yissum. 



The minimum amounts of insurance coverage required above shall not be construed
to create a limit of the Company's liability with respect to its indemnification
obligations under this section 15. 


15.5.  
The Company shall provide Yissum with written evidence of such insurance upon
request. The Company shall provide Yissum with written notice at least fifteen
(15) days prior to the cancellation, non-renewal or material change in such
insurance. If the Company does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, Yissum shall have the
right to terminate this Agreement effective at the end of such fifteen (15) day
period upon 7 (seven) days’ prior written  notice.



15.6.  
The Company shall maintain, at its own expense, liability insurance as set forth
in section 15.4, above, beyond the expiration or termination of this Agreement
as long as a Product relating to or developed pursuant to this Agreement is
being commercially distributed or sold by the Company, an Affiliate or a
Sublicensee, and thereafter as required by applicable laws.

 
 
24

--------------------------------------------------------------------------------

 
 
16.  
Termination of the Agreement



16.1.  
Without prejudice to the Parties’ rights pursuant to this Agreement or at law,
either Party may terminate this Agreement by written notice to the other in any
of the following cases:



16.1.1.  
Immediately upon such written notice, if: (i) the other Party passes a
resolution for voluntary winding up or a winding up application is made against
it and not set aside within 60 days; or (ii) a receiver or liquidator is
appointed for the other Party; or (iii) the other Party enters into winding up
or insolvency or bankruptcy proceedings; provided that in the specific case of a
reorganization proceeding, if the Company is undergoing reorganization and the
Company has the manpower and funding needed for such reorganization to succeed,
Yissum shall not terminate this Agreement for a period of six months following
the Company’s commencement of such reorganization proceedings as long as such
delay by Yissum would not trigger under any applicable laws provision/s
restricting Yissum’s right, at its sole discretion, to terminate this Agreement
at any point following the conclusion of such six month period; or (iv)
creditors of the other Party have claims for payment failure in amounts that are
greater than the value of all or nearly all of the Company’s assets. Each of the
Parties undertakes to notify the other within seven days if any of the
abovementioned events occur.



16.1.2.  
Upon material breach of this Agreement, where such breach has not been remedied
within thirty (30) days from the breaching Party's receipt of written notice
from the non-breaching Party requiring such remedy.



16.2.  
In addition to the above, and without prejudice to Yissum’s rights pursuant to
this Agreement or at law, for subsections 16.2.1 and 16.2.3 Yissum shall be
entitled to terminate this Agreement, and for subsection 16.2.2 Yissum shall be
entitled to terminate the License for the Licensed Technology relating to the
RTG Patents only in the particular field or fields stated in the subsections of
section 1.4.4 above to which the unmet milestone/s relate/s, this immediately
upon written notice to the Company, as more fully set out below in the following
circumstances:



16.2.1.  
Unauthorized early termination by the Company of the Research Program or failure
to timely pay the Research Fee as set forth in section 2.3 above.



16.2.2.  
Non-performance or a delay in the performance of an Essential Milestone beyond
the Milestone Extension/s applying to such Milestone, provided however that
Yissum’s right of termination shall only be to terminate the License for the
Licensed Technology relating to the RTG Patents for the particular field or
fields stated in the subsections of section 1.4.4. above that relate to the
relevant Essential Milestone; or

 
 
25

--------------------------------------------------------------------------------

 
 
16.2.3.  
A claim by the Company, made in any forum, claiming that one or more of the
Licensed Patents are invalid or unenforceable.

 
16.3.  
The Company shall be entitled, at its sole discretion, to terminate this
Agreement for convenience by giving written notice to Yissum of such termination
at least six months prior to such termination, and in such event the Company
shall cease all development, exploitation and use of the Licensed Technology and
Development Results as of the date of such termination.  It is understood that
the Company shall remain responsible for all monetary payments or other
obligations that mature prior to the effective date of termination and for
all  irrevocable commitments (if any) that without such termination would have
been borne by the Company and that were entered into by Yissum prior to the date
of the notice of such termination. The provisions listed in section 16.6 shall
survive such termination for convenience.



16.4.  
Upon termination of this Agreement for any reason other than an uncured breach
by Yissum, the License shall terminate, the Licensed Technology and all rights
included therein shall revert to Yissum, and Yissum shall be free to enter into
agreements with any other third parties for the granting of a license or to deal
in any other manner with such right as it shall see fit at its sole discretion.



The Company shall return or transfer to Yissum, within 30 days of termination of
the License, all material, in soft or hard copy, directly relating to the
Licensed Technology; provided that the Company shall be entitled to retain one
copy of the same for archival purposes. For the avoidance of doubt, such
material shall not include Governmental Authorization Documents or directly
related data. Yissum is hereby granted by the Company an exclusive option to
purchase from the Company, and be assigned by the Company, all rights, title and
interest in and to such Governmental Authorization Documents and directly
related data in the amount that the Company paid in order to secure or produce
such documents and data (“Company Production Costs”).  Upon any such termination
of the License, the Company (or its successor or trustee as the case many be)
shall provide Yissum with  documentation substantiating all of the amount of the
Company Production Costs being claimed by the Company and no later than 90
(ninety) days thereafter either: a)Yissum shall  purchase the Governmental
Authorization Documents and directly related data from the Company and the
Company shall at the date of purchase assign all of its right, title and
interest in the Governmental Authorization Documents and directly related data
to Yissum (including the execution of all necessary documents); or b) if Yissum
does not execute the purchase pursuant to this section 16.4, the foregoing
option shall immediately terminate. The Company hereby undertakes to promptly
assign to Yissum upon such termination all rights, title and interest in the
Development Results, and hereby undertakes to refrain from any actions that
might reasonably interfere with any of the foregoing rights of Yissum. . Yissum
shall be entitled to conduct an audit in order to ascertain compliance with this
provision and the Company agrees to allow reasonable access to Yissum or its
representatives for this purpose.
 
 
26

--------------------------------------------------------------------------------

 
 
16.5.  
In the event that the Development Results transferred and assigned to Yissum as
set forth in this sub-section 16.5 shall be licensed to a third party and shall
generate Royalties or Sublicense Fees to Yissum at any time within three (3)
years following the grant of such license, then subject to the Company having
complied and continuing to comply with all its obligations under this Agreement
which remain in existence following termination of the License as aforesaid,
Yissum shall pay to the Company 25% (twenty-five percent) of the Net Proceeds
(as such term is defined below) actually received and retained by Yissum from
such license to the third party, until such time as the Company shall have
received, in aggregate, the full amount of the documented capital investment
actually expended out-of-pocket by the Company in order to generate the
Development Results, less any amounts received or receivable by the Company from
third parties in connection with the Licensed Technology or Development Results
prior to the transfer and assignment of the Development Results to Yissum, as
certified by external independent auditors agreed upon by the Parties (the
"Development Reimbursement"). The Company will either (i) allow Yissum a credit
against Development Reimbursements to be paid in the future of any Development
Reimbursements previously paid on account of Net Proceeds that were reported as
bad debts in Yissum's annual audited financial statements or, (ii) if there are
no future Development Reimbursements to be made by Yissum, return the amount of
Development Reimbursements paid to the Company on account of Net Proceeds that
were reported as bad debts in Yissum's annual audited financial
statements.  Yissum shall pay to the Company amounts, if any, payable under this
sub-section 16.5, within ninety (90) days of Yissum’s actual receipt of the
relevant Net Proceeds.



For the purpose of this section, “Net Proceeds” means royalties or license fees
actually received by Yissum in respect of such license with a third party
(excluding funds for research or development at the University or payments for
the supply of services) after deduction of all costs, fees and expenses incurred
by Yissum in connection with such license (including, without limitation, patent
costs, and all attorneys fees and expenses and other costs and expenses in
connection with the negotiation and conclusion of such license).


16.6.  
Notwithstanding the foregoing, neither the termination of this Agreement for any
reason nor the expiration of the License shall release the either party from its
obligation to carry out any financial obligation which accrued prior to the
Agreement's termination or the License's expiration.



16.7.  
 Sections 3, 8, 9, 10, 13, 15, 16, 17, 18 and 19  shall survive the termination
or expiration of this Agreement to the extent required to effectuate the intent
of the parties as reflected in this Agreement.



 
27

--------------------------------------------------------------------------------

 


17.  
Law



17.1.  
The provisions of this Agreement and everything concerning the relationship
between the parties in accordance with this Agreement shall be governed
exclusively by Israeli law without application of any conflict of law principles
and jurisdiction shall be granted only to the appropriate court in Jerusalem,
except that Yissum may bring suit against the Company in any other jurisdiction
outside the State of Israel in which the Company has assets or a place of
business.  The Company undertakes not to object to the enforcement against it of
writs and decisions issued by any other jurisdiction outside the State of Israel
under such circumstances. The Company hereby expressly waives any immunity it
may have against enforcement of any judgment obtained against it by Yissum and
expressly waives any rights or claims that it might have with respect to forum
non conveniens.



17.2.  
Each Party agrees that any breach or threatened breach of the terms and
conditions of this Agreement governing confidentiality or the exploitation or
use of the Licensed Technology in breach of the License terms may cause
irreparable harm, thereby entitling the non-breaching party to seek injunctive
relief without proof of damages, this without derogating from any other remedies
available under this Agreement.



18.  
Mutual Releases



18.1   
Yissum Release of Company. In consideration of the Company entering into this
Agreement, effective upon Yissum’s receipt of all of the Settlement
Consideration, Yissum, for itself, for the University and its and the
University’s respective predecessors, successors, assigns, agents, officers,
employees (including without limitation the Researcher) and representatives
(“Yissum Persons”),  hereby forever releases and discharges the Company and its
predecessors, successors, assigns, agents, officers, employees and
representatives (collectively, the “Company Persons”),  from any and all causes
of action, actions, judgments, liens, debts, contracts, indebtedness, damages,
losses, claims, liabilities, rights, interests and demands of whatsoever kind or
character, known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, whether or not heretofore brought before any
state or federal court or before any state or federal agency or other
governmental entity (collectively, “Prior Claims”), which Yissum or any of such
Yissum Persons has or may have against the Company or the Company Persons by
reason of any and all acts, omissions, events or facts occurring or existing
prior to the entering into of this Agreement, including, without limitation, all
claims arising under or in connection with the 1991 Agreement or 2010 Letter
Agreement, and all claims arising under contract, tort, common law, or any
federal, state or other governmental statute, regulation or ordinance or common
law, excepting only those obligations arising under the Trust Agreement;
provided, that, the foregoing release shall not apply to Prior Claims which
Yissum or any of such Yissum Persons has or may have against the Company or the
Company Persons by reason of any criminal acts or acts of fraud of the Company
or the Company Persons or any claims that Yissum or any of such Yissum Persons
has or may have against the Company or the Company Persons by reason of any
indemnification obligations of the Company Persons under the 1991 Agreement in
respect of events occurring prior to the date of this Agreement.

 
 
28

--------------------------------------------------------------------------------

 
 
18.2    
Company Release of Yissum.  In consideration for Yissum entering into this
Agreement, effective upon Yissum’s receipt of the Cash and Equity Consideration,
the Company, for itself and its predecessors, successors, assigns, agents,
officers, employees and representatives,  hereby forever releases and discharges
Yissum and all Yissum Persons,  from any and all causes of action, actions,
judgments, liens, debts, contracts, indebtedness, damages, losses, claims,
liabilities, rights, interests and demands of whatsoever kind or character,
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
court or before any state or federal agency or other governmental entity
(collectively, “Prior Claims”), which the Company or any of such persons has or
may have against Yissum or the Yissum Persons by reason of any and all acts,
omissions, events or facts occurring or existing prior to the entering into of
this Agreement, including, without limitation, all claims arising under or in
connection with the 1991 Agreement or 2010 Letter Agreement, and all claims
arising under contract, tort, common law, or any federal, state or other
governmental statute, regulation or ordinance or common law, excepting only
those obligations arising under the Trust Agreement; provided, that, the
foregoing release shall not apply to Prior Claims which the Company or any of
such persons has or may have against Yissum or the Yissum Persons by reason of
any criminal acts or acts of fraud of Yissum or the Yissum Persons.



19.  
Miscellaneous



19.1.  
Relationship of the Parties.  It is hereby agreed and declared between the
parties that they shall act in all respects relating to this Agreement as
independent contractors and there neither is nor shall there be any
employer-employee or principal-agent relationship or partnership relationship
between the Company (or any of its employees) and Yissum or between the Company
(or any of its employees) and the Researcher. Each party will be responsible for
payment of all salaries and taxes and social welfare benefits and any other
payments of any kind in respect of its employees and officers, regardless of the
location of the performance of their duties, or the source of the directions for
the performance thereof.



19.2.  
Assignment. The parties may not transfer or assign or endorse their rights or
duties or any of them pursuant to this Agreement to another, without the prior
written consent of the other party, which consent shall not be unreasonably
denied, conditioned or delayed; except that no such consent shall be required
for assignment by the Company to an Affiliate or to a successor in interest in
connection with the transfer or sale of all or substantially all of the
Company’s business in the Fields to which this Agreement relates, whether by
merger, acquisition, sale of stock, sale of assets or otherwise (whether this
Agreement is actually assigned or is assumed by the acquiring party by operation
of law), so long as such assignee shall agree in writing to be bound by the
terms and conditions hereof prior to such assignment. The Company shall notify
Yissum in writing of any such assignment and shall provide a copy of all
assignment documents and related agreements to Yissum within 30 days of such
assignment.  Failure of an assignee to agree to be bound by the terms hereof or
failure of the Company to notify Yissum and provide copies of assignment
documentation shall be grounds for termination of this Agreement for
default.  Any assignment not in accordance with this section shall be void.

 
 
29

--------------------------------------------------------------------------------

 
 
19.3.  
No waiver. The failure or delay of a party to the Agreement to claim the
performance of an obligation of the other party shall not be deemed a waiver of
the performance of such obligation or of any future obligations of a similar
nature.



19.4.  
Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in drafting this Agreement. In interpreting and
applying the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party which drafted such terms
and provisions.



19.5.  
Legal Costs. Each party shall bear its own legal expenses involved in the making
of this Agreement. 



19.6.  
Disclosure of Agreements with Researcher. The Company shall disclose to Yissum
any existing agreement or arrangement of any kind with the Researcher and or any
representative of the Researcher, and shall not enter into any such agreement or
arrangement without the prior written consent of Yissum.



Taxes. Monetary amounts mentioned in this agreement do not include Value Added
Tax (VAT) or any withholding, duties or other taxes. Each party agrees to
reasonably assist the other party in claiming exemption from such deductions or
withholdings permitted under any double taxation or similar agreement or treaty
from time to time in force.


19.7.  
Force Majeure. Neither party shall be held liable or responsible to the other
party nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected party including but not
limited to fires, earthquakes, floods, embargoes, wars, acts of war (whether war
is declared or not), insurrections, riots, civil commotions, strikes, lockouts
or other labor disturbances, acts of God or acts, omissions or delays in acting
by any governmental authority provided that the nonperforming party uses
commercially reasonable efforts to avoid or remove such causes of nonperformance
and continues performance under this Agreement with reasonable dispatch whenever
such causes are removed. The party affected by such circumstances shall promptly
notify the other party in writing when such circumstances cause a delay or
failure in performance and when they cease to do so.

 
 
30

--------------------------------------------------------------------------------

 
 
19.8.  
Counterparts. This Agreement may be executed in two or more counterparts
(including counterparts transmitted by fax or by email), each of which shall be
deemed to be an original, but all of which taken together shall be deemed to
constitute one and the same instrument.



19.9.  
Binding Effect.  This Agreement shall be binding upon the parties once executed
by both parties and shall enter into force and become effective as of the later
of the signature dates.



19.10.  
Partial Invalidity. If any provision in this Agreement is found invalid or
unenforceable, then the meaning of such provision will be construed, to the
extent feasible, so as to render the provision enforceable while reflecting the
intent of the Parties, and if no feasible interpretation would save such
provision, the remainder of this Agreement shall will remain in full force and
effect, and the invalid or unenforceable provision shall be replaced by a valid
and enforceable provision that most nearly effects the Parties' intent in
entering into this Agreement.



19.11.  
Entire Agreement. This Agreement constitutes the full and complete agreement
between the parties and supersedes any and all agreements or understandings,
whether written or oral, concerning the subject matter of this Agreement, and
may only be amended by a document signed by both parties.



20.  
Notices



All notices and communications pursuant to this Agreement shall be made in
writing and sent by facsimile or by registered mail or served personally at the
following addresses:


Yissum Research Development Company
of the Hebrew University of Jerusalem Ltd.
P.O. Box 39135,
Jerusalem 91390
Israel
 
The Company:
Pathfinder Cell Therapy, Inc.
12 Bow Street
Cambridge, Massachusetts 02138



or such other address furnished in writing by one party to the other. Any notice
served personally shall be deemed to have been received on the day of service,
any notice sent by registered mail as aforesaid shall be deemed to have been
received seven days after being posted by prepaid registered mail. Any notice
sent by facsimile shall be deemed to have been received by the next business day
after receipt of confirmation of transmission.
 
 
31

--------------------------------------------------------------------------------

 
 
[Signature Page to Research and License Agreement, dated December 1, 2011,
between Yissum Research Development Company of The Hebrew University of
Jerusalem, Ltd. and Pathfinder Cell Therapy, Inc.]


IN WITNESS THE HANDS OF THE PARTIES
 
 

YISSUM   THE COMPANY               By:
/s/ Yaacov Michlin
  By: /s/ Richard Franklin               Name:
Yaacov Michlin
  Name: Richard Franklin               Title: President & CEO   Title: CEO      
        Date: December 1, 2011   Date: December 1, 2011  

 
I the undersigned, Prof.Daniel Cohn, have reviewed, am familiar with and agree
to all of the above terms and conditions. I hereby undertake to cooperate fully
with Yissum in order to ensure its ability to fulfill its obligations hereunder,
as set forth herein.
 
________________________________
_________________________

Prof. Daniel Cohn
Date signed



 
32

--------------------------------------------------------------------------------

 


Appendix A


Settlement Consideration


The Settlement Consideration consists of: a) payment to Yissum of the amount of
U.S. $150,000; and b) a grant to Yissum of 1,000,000 shares of Common Stock of
the Company.




 
A-1

--------------------------------------------------------------------------------